     Case: 3:21-cr-00012-RAM-RM Document #: 36 Filed: 09/10/21 Page 1 of 3




                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:21-cr-0012
                                               )
IFEOMA INNEH,                                  )
                                               )
                     Defendant.                )
                                               )

                                           ORDER

       BEFORE THE COURT is Ifeoma Inneh’s (“Inneh”) unopposed motion to continue trial

in this matter, currently scheduled for September 13, 2021. For the reasons stated herein,

the time to try this case is extended up to and including February 14, 2022.

       On August 25, 2021, Inneh filed a motion to continue trial, ECF No. 30, and a Speedy

Trial waiver, ECF No. 29. In the latter, Inneh asserts that “she has also hired an immigration

attorney to advise on potential collateral consequences in this case.” (ECF No. 30 at 2.) Inneh

argues that “[t]he primary reason for the extension is to allow the [D]efendant to conduct

research, obtain [Freedom of Information Act (“FOIA”)] documents from the Dep[artment]

of Homeland Security, and prepare for trial.” Id. at 1. The United States does not oppose the

motion.

       While the Speedy Trial Act requires that defendants be tried within seventy days of

indictment, the Court specifically finds that extending this period would be in the best

interest of justice. Here, an extension is necessary to allow the Defendant sufficient time to

obtain and review FOIA documents and to prepare a suitable defense.
     Case: 3:21-cr-00012-RAM-RM Document #: 36 Filed: 09/10/21 Page 2 of 3
United States v. Inneh
Case No.: 3:21-cr-0012
Order
Page 2 of 3

        Consistent with these concerns, the United States Court of Appeals for the Third

Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d

439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more time to prepare for trial

[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d

Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give

counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”).

        Moreover, in response to the COVID-19 pandemic, the Chief Judge of the District Court

of the Virgin Islands entered a general order concerning operations of the Court on March

17, 2020. The Chief Judge has thus far extended the order sixteen times, finding that the ends

of justice require excluding March 18, 2020, through September 30, 2021, from the Speedy

Trial count in all criminal matters.

        To date, the COVID-19 virus has claimed more than 656,000 lives in the United States

(65 of which have been in the U.S. Virgin Islands). COVID-19 continues to present an

unpredictable threat to public health and safety, as shown in the recent surge in COVID-19

cases both in the continental United States and the Virgin Islands. As such, the Court finds

that extending the period within which Defendant Inneh may be tried under the Speedy Trial

Act is necessary for the protection and well-being of the Defendant, the jury, the prosecutors,

the witnesses, the Court’s personnel, and the general public at large.

        The premises considered, it is hereby

        ORDERED that Inneh’s motion to continue trial, ECF No. 30, is GRANTED; it is further
     Case: 3:21-cr-00012-RAM-RM Document #: 36 Filed: 09/10/21 Page 3 of 3
United States v. Inneh
Case No.: 3:21-cr-0012
Order
Page 3 of 3

        ORDERED that the time beginning from the date of this order granting an extension

through February 14, 2022, SHALL be excluded in computing the time within which the trial

in this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further

        ORDERED that the parties SHALL file and serve a pre-trial brief no later than

February 7, 2022, which shall include the following: (a) proposed list of witnesses; (b)

proposed list of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d)

proposed non-standard voir dire questions; and (e) proposed non-standard jury instructions

related to the elements of the charges and defenses; it is further

        ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive

containing electronic versions of exhibits no later than February 9, 2022;1 and it is further

        ORDERED that the jury selection and trial in this matter SHALL commence promptly

at 9:00 a.m. on February 14, 2022, in St. Thomas Courtroom 1.



Dated: September 10, 2021                                  /s/Robert A. Molloy
                                                           ROBERT A. MOLLOY
                                                           Chief Judge




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
